Citation Nr: 9905863	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  96-15 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from June 1951 to March 
1960.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Little 
Rock Regional Office (RO) July 1995 rating decision which 
denied entitlement to TDIU.  In October 1997, the case was 
remanded to the RO for additional development of the 
evidence.

By March 1997 RO rating decision, the evaluation of the 
veteran's service-connected prostatitis was increased from 20 
to 40 percent, based on March 1997 VA medical examination 
report showing an increase in the pertinent symptomatology.  
A review of the record reveals that neither the March 1997 RO 
rating decision nor the March 1997 VA medical examination 
report were associated with the veteran's claims folder at 
the time of the October 1997 Board remand (a hand-written 
notation on a March 26, 1997 RO notification letter to the 
veteran indicates that this evidence was associated with the 
file in November 1997).  In June 1997, the veteran's 
accredited representative raised the issue of entitlement to 
a rating in excess of 20 percent for the veteran's service-
connected prostatitis.  At the time of this increased rating 
claim, however, his prostatitis was already rated 40 percent 
disabling.  As no timely notice of disagreement with the 40 
percent rating assigned his prostatitis was filed by or on 
behalf of the veteran following the November 1997 association 
with the claims folder of the March 1997 RO rating decision, 
the issue in appellate status currently consists of 
entitlement to TDIU.


FINDINGS OF FACT

1.  Service connection is currently in effect for 
prostatitis, rated 40 percent disabling, and right pyelitis 
and residuals of tonsillectomy, each rated non-compensable.

2.  The veteran's service-connected prostatitis, pyelitis, 
and residuals of tonsillectomy do not preclude substantially 
gainful employment without regard to any nonservice-connected 
disabilities.



CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim of entitlement to 
TDIU is well grounded, as it is plausible and capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  This finding is based on his assertion that his 
service-connected disabilities have rendered him 
unemployable.  Proscelle v. Derwinski, 1 Vet. App. 629 
(1992); King v. Brown, 5 Vet. App. 19 (1993).  Once 
determined that a claim is well grounded, VA has a duty to 
assist in the development of evidence pertinent to the claim.  
38 U.S.C.A. § 5107(a).  The Board notes that pertinent 
clinical data have been associated with the file, including 
current data sufficient to address the merits of the 
veteran's claim.  Thus, the duty to assist has been satisfied 
in this case.  

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  

VA will grant a total disability rating for compensation 
purposes based on individual unemployability when the medical 
evidence shows that the veteran is precluded from obtaining 
or maintaining gainful employment consistent with his 
education and occupational experience, by reason of his 
service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 
4.16.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the U.S. 
Court of Veterans Appeals referred to apparent conflicts in 
the regulations pertaining to individual unemployability 
benefits.  Specifically, it was indicated that there was a 
need for discussing whether the standard delineated in the 
controlling regulations was an "objective" one based on 
average industrial impairment or a "subjective" one based 
upon the veteran's actual industrial impairment.  It is 
further noted that the Board is bound in its decisions by the 
regulations, the Secretary's instructions and the precedent 
opinions of the chief legal officer of VA.  38 U.S.C.A. 
§ 7104(c) (West 1991).  The VA General Counsel concluded that 
the controlling VA regulations generally provide that 
veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure and follow a 
substantially gainful occupation as a result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VA O.G.C. Prec. 
Op. No. 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2,317 (1992).

In determining whether the veteran is entitled to TDIU, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes his case outside the norm of such veteran. The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. §§ 4.1, 4.15 (1998).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  
However, if the total rating is based on a disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service- connected disabilities, provided 
that, if there is only one such disability, it shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

Currently, the veteran is service-connected for chronic 
prostatitis, evaluated 40 percent disabling, and right 
pyelitis and residuals of tonsillectomy, each evaluated 0 
percent disabling.  He submitted a claim for TDIU in April 
1994, and reported that he completed 4 years of high school 
and had training in "several special courses during military 
service."  On that application, he indicated that he was 
employed as a transportation broker, working 24 hours a week.  
Reportedly, he was last employed on a full-time basis in July 
1991 (as a transportation broker).  He indicated therein that 
he received disability retirement benefits.  

In June and December 1994 Request for Employment Information 
in Connection with Claim for Disability Benefits, the 
veteran's employer, Trinity Transport Service (operated by 
his spouse), indicated that his employment with the company 
ended in September 1993 by reason of "physical illness."  
Prior to termination of employment, he reportedly worked 24-
32 hours per week and his duties consisted of answering the 
telephone.  

Historically, service connection for prostatitis, pyelitis, 
and residuals of tonsillectomy was granted by August 1962 RO 
rating decision, and each disability was assigned a 
noncompensable rating.

By June 1963 RO rating decision, the rating of the veteran's 
service-connected prostatitis was increased to 10 percent 
effective from March 1963; a temporary total rating was 
assigned for the period April to June 1963 based on his 
hospitalization due to service-connected prostatitis; as of 
June 1963, his prostatitis was rated 10 percent disabling.  
This 10 percent rating was reduced to 0 percent by RO rating 
decision in July 1968 but, in April 1991, it was again 
increased to 10 percent.  In January 1994, evaluation of his 
service-connected prostatitis was increased to 20 percent 
and, in March 1997, a 40 percent rating was assigned.  His 
service-connected pyelitis and tonsillectomy have been rated 
0 percent disabling since the initial grant of service 
connection in August 1962.

The veteran's service-connected chronic prostatitis is 
currently rated under 38 C.F.R. § 4.115a, Diagnostic Code 
7527 (injuries, infections, hypertrophy, post-operative 
residuals of prostate gland); pyelitis is rated under 
38 C.F.R. § 4.115a, Diagnostic Code 7504 (chronic 
pyelonephritis); residuals of tonsillectomy are rated under 
38 C.F.R. § 4.97, Diagnostic Code 6502 (deflection of nasal 
septum).

A review of the claims folder reveals that the veteran has 
not received any medical treatment associated with his 
service-connected residuals of tonsillectomy or pyelitis 
since active service.  A kidney ultrasound biopsy performed 
in conjunction with July 1962 VA medical examination did not 
reveal any abnormality; intravenous pyelogram study performed 
at that time was negative, showing intact pyelogram including 
the junction of ureter and pelvis on both sides.  Recent 
clinical evidence of record does not indicate that pyelitis 
or tonsillectomy are currently symptomatic or associated with 
any residual disabilities; no contentions regarding the 
presence of any current manifestations of such disabilities 
have been made by or on behalf of the veteran.  

The veteran's TDIU claim rests primarily on disability 
arising out of his service-connected chronic prostatitis 
which, as indicated above, is currently evaluated 40 percent 
disabling.  Post-service clinical evidence of record from 
July 1962 to July 1998, consisting of VA and private 
inpatient and outpatient treatment records, as well as 
numerous VA compensation and pension examinations, reveal 
frequent and extensive treatment associated with numerous 
physical, psychological, and psychiatric impairments and 
symptomatology, including treatment of his prostatitis; the 
symptomatology associated with his chronic prostatitis 
disability is shown to have increased in severity over the 
years, and such increase is reflected by the above-identified 
RO rating decisions periodically reevaluating the percentage 
of his disability rating.  

More recently, on VA genitourinary examination in January 
1994, the veteran indicated that he was treated approximately 
150 times for his recurrent prostatitis during the past 40 
years, but he denied a history of prostate surgery, carcinoma 
of the prostate, or renal damage.  At the time of the 
examination, he was not taking any medication for his 
prostatitis, but his symptoms reportedly consisted of back 
pain, aching of testicles, urgency, frequency, dysuria, 
trouble starting a urine stream, decreased force of urine 
stream, smaller stream, nocturia times 4-8, and trouble 
sleeping; he denied hematuria and incontinence requiring pads 
or appliances.  

A June 1994 award letter from the Social Security 
Administration (SSA) reveals that the veteran received SSA 
disability benefits, beginning in February 1994.  Medical 
evidence considered by the SSA at the time of its disability 
determination consisted of VA and private inpatient and 
outpatient treatment records, as well as medical and 
psychiatric examination reports conducted in response to the 
veteran's disability claim.  A May 1994 SSA disability 
determination transmittal sheet reveals that the veteran's 
disability began in September 1993 with a primary diagnosis 
of bipolar disorder, depressed type; a secondary diagnosis 
was "bone spur of foot."  

The above medical evidence relied on by the SSA at the time 
of its June 1994 disability determination reveals that the 
veteran received frequent medical and psychiatric treatment 
associated with numerous symptoms and disabilities including 
his service-connected prostatitis; during hospitalization at 
a VA facility from December 1993 to January 1994, bipolar 
mood disorder, diabetes mellitus, arteriosclerotic 
cardiovascular disease, impotency, and chronic prostatitis 
were diagnosed; he was again hospitalized from February to 
March 1994, due to symptoms of increased sleep, increased 
tremor, confusion, and anger and, at the time of hospital 
discharge, he was considered "not employable."  

At the time of a May 1994 Disability Determination Report 
prepared for the SSA, the veteran indicated that he had 
constant prostatitis and diabetes.  He indicated that he was 
unable to remember "from one minute to the next" which made 
it very dangerous for him to continue his employment as a 
truck broker (which required handling of large sums of 
money).  On examination, bipolar disorder, possible post 
traumatic stress disorder, alcohol dependence in remission, 
probable personality disorder, bone spur of foot, and 
diabetes mellitus were diagnosed.  

A private medical statement signed by a physician in December 
1994 indicates that the veteran was permanently disabled due 
to chronic obstructive lung disease.

Medical records from S. Armstrong, M.D., from December 1989 
to October 1995 reveal intermittent treatment associated with 
the veteran's service-connected prostatitis; his prostatitis 
symptoms included nocturia, difficulty urinating, and low 
back pain; in January 1990, he underwent a cystoscopy 
procedure, and the postoperative diagnosis was mild, 
obstructive, benign prostatic hyperplasia.

On VA genitourinary examination in March 1997, the veteran 
indicated that he had a history of recurrent prostatitis 
since age 18 but denied a history of surgeries or prostate or 
genitourinary cancer, noting that his medical treatment 
consisted of use of antibiotics, prostate massage, and 
approximately 20 cystoscopic examinations.  At the time of 
the examination, his symptoms reportedly consisted of urgency 
and frequency of urination, painful urination, nocturia times 
5-6, decreased size and force of stream, hesitancy, trouble 
starting a stream, dribbling, incontinence, and impotency.  
On examination, the external genitalia were normal; prostate 
was slightly enlarged, boggy, and exquisitely tender but with 
no masses; the remainder of the examination was unremarkable.  
It was indicated that he had incontinence but did not use 
pads or appliances.  Chronic prostatitis was diagnosed.

On VA genitourinary examination in January 1998, including a 
review of the claims folder, it was indicated that the 
veteran had a history of multiple visits to a urologist (the 
veteran reported that he was treated approximately 150 to 200 
times for prostatitis during the past 40 years).  The veteran 
presented the examiner with a letter from Dr. Armstrong, 
showing that he had difficulty urinating, slowness of stream, 
and feeling of incomplete emptying.  Urinalysis study 
performed in conjunction with the examination was negative 
for protein, glucose, ketones, and white and red blood cells.  
At the time of the examination, his subjective complaints 
consisted of lethargy, weakness, a 20-pound weight gain, back 
and testicular pain, urgency, frequency, stinging and 
burning, and dysuria; reportedly, he urinated approximately 
every 11/2 hour, day and night, and had incontinence (but 
denied using an absorbent material or appliance).  On 
examination, it was indicated that he had recurrent urinary 
tract infections, but he had no renal colic or stones or 
acute nephritis; he had a history of prior hospitalizations 
but not in the past year, he did not need catheterization, 
and underwent at least one invasive procedure.  The 
functional assessment was that he had a sedentary residual 
functional capacity, could lift 10 pounds, and was able to 
stand 2-4 hours per day.  

On VA genitourinary examination in February 1998, the veteran 
complained of urgency and frequent nocturia, but reportedly 
voided with good stream.  On examination, residual 
prostatitis was diagnosed; it was indicated that he was 
treated with Hytrin with good response.

On VA genitourinary examination in July 1998, including a 
review of the claims folder, it was indicated that the 
veteran had a history of multiple visits to a urologist for 
prostatitis since age 18, reportedly having been treated 
approximately 200 times in the past 40 years.  The examiner 
indicated that functional assessment indicated on examination 
in January 1998 did not change appreciably since that time, 
and that his residual functional capacity was primarily 
reduced by pain.  The veteran alleged lethargy, weakness, 
anorexia, and an 8-pound weight loss, noting that he urinated 
about every hour during the day and 5 or 6 times at night, 
that he had decreased force and size of stream, that he 
dribbled and leaked urine constantly, and that he 
occasionally experienced pain when urinating; reportedly, he 
did not wear an appliance or a pad, did not need 
catheterization, and denied a history of stones or acute 
nephritis, dilatation, drainage procedures, or specific diet.  
On examination, the prostate was small but boggy and very 
tender.  Chronic prostatitis was diagnosed.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to TDIU.  Because his combined disability 
rating is 40 percent, the schedular criteria for assignment 
of TDIU are not met.  In this regard, the Board has carefully 
examined all of the evidence of record and finds that the 
veteran's current disability ratings are appropriately 
assigned.  With regard to his service-connected pyelitis and 
tonsillectomy residuals, the entirety of post-service 
clinical evidence does not indicate, nor has it been 
contended by or on behalf of the veteran, that those 
disabilities are currently productive of any symptomatology 
which would warrant compensable ratings under the pertinent 
diagnostic codes discussed above.  

With regard to the veteran's service-connected prostatitis, 
the evidence does not demonstrate that the pertinent 
symptomatology is of severity warranting a rating greater 
than the currently assigned 40 percent under 38 C.F.R. 
§ 4.115a, Diagnostic Code 7527.  Although the evidence 
reveals that he has received intermittent inpatient and 
outpatient treatment associated with recurrent prostatitis 
over the years, his disability is properly rated based on the 
criteria Voiding Dysfunction under § 4.115a; although the 
evidence shows that he has recurrent urinary tract infections 
(as documented on VA genitourinary examination in January 
1998), the maximum schedular rating based thereon is 30 
percent.  Although the veteran indicated, recently, that his 
disability was associated with lethargy, weakness, anorexia, 
weight loss, and limitation of exertion, the entirety of the 
clinical evidence does not reveal the presence of renal 
dysfunction.  Thus, disability rating based on the criteria 
for Renal Dysfunction under § 4.115a is not appropriate in 
this case.  Finally, although the veteran repeatedly 
indicated that his prostatitis disability is associated with 
incontinence and constant urine leakage, he repeatedly denied 
the use of an appliance or wearing of absorbent materials; 
clinical records before the Board do not indicate that the 
use of any appliances or wearing of absorbent materials are 
appropriate in the veteran's case.  Thus, a rating greater 
than the currently assigned 40 percent based on the criteria 
for Voiding Dysfunction under § 4.115a does not appear to be 
warranted in this case.

The Board stresses that pyelitis, tonsillectomy residuals, 
and chronic prostatitis are the veteran's only service-
connected disabilities, and a combined 40 percent schedular 
rating is assigned.  Accordingly, he does not meet the 
criteria warranting the grant of a TDIU due to service-
connected disability through application of 38 C.F.R. 
§ 4.16(a), discussed above.

Although the overall disability associated with his 
prostatitis does impact his employment (and this fact is 
reflected in his current 40 percent disability rating), VA 
examiners opined on recent genitourinary examinations, as 
discussed above, that he has sedentary residual functional 
capacity and is able to lift up to 10 pounds and can stand at 
least 2 hours per day.  Although evidence from the SSA 
indicates that the veteran is considered disabled for SSA 
purposes, it is clear that such determination was reached by 
the SSA based on his diagnosed psychiatric and respiratory 
disability, rather than by reason of his service-connected 
disabilities.  

In sum, with regard to the veteran's service-connected 
disabilities, the matters of record do not suggest that his 
overall disability is "outside the norm" of any other 
veteran rated at the same level.  Van Hoose, 4 Vet. App. at 
363.  His service-connected disabilities do not render him 
incapable of performing employment based on his education 
level and past employment history.  

The veteran did not indicate in his application for total 
rating that prostatitis has prevented him from securing or 
following any substantially gainful occupation.  While the 
clinical evidence of record supports his contention that he 
may, in fact, be unemployable due to a variety of nonservice-
connected health problems, including bipolar disorder, 
diabetes mellitus, and chronic obstructive lung disease, it 
does not suggest that such unemployability is due solely to 
his service-connected disabilities.  Thus, the criteria for 
total rating based on individual employability due to 
service-connected disability are not shown to exist by 
application of the subjective standard under 38 C.F.R. 
§ 4.16(b).


ORDER

Entitlement to TDIU due to service-connected disability is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

